Citation Nr: 1132679	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2008 for non-small cell lung cancer associated with herbicide exposure.  

2.  Entitlement to an effective date prior to March 20, 2007 for diabetes mellitus, type II associated with herbicide exposure.  

3.  Entitlement to an effective date prior to March 20, 2008 for mild pedal neuropathy of the right lower extremity.  

4.  Entitlement to an effective date prior to March 20, 2008 for mild pedal neuropathy of the left lower extremity.  

5.  Entitlement to an effective date prior to March 20, 2008 for erectile dysfunction.

6.  Entitlement to an effective date prior to March 20, 2008 for special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, to include service in the Republic of Vietnam from July 28, 1968 to July 12, 1969..

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board Hearing at the RO in Hartford, Connecticut.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

Under the applicable criteria, generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation from service; otherwise, the effective date is the date of the claim or date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.1(p), 3.400(b)(2)(i).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States district court in the class-action case of Nehmer v. U. S. Dep't of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here lung cancer.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (2010).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Respiratory cancers and diabetes mellitus, type II, were added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002). 

If, as the case here, where the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

Under 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such a request.  Under provisions of 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claimd or administrative determination of entitlement.  (Emphasis added).

The mere presence of medical evidence does not, however, establish an intent on the part of the Veteran to seek service connection for disorders that are secondary to a service-connected disability or for SMC.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  Here, for example, the Veteran's claim for service connection for loss of use of a creative organ was received by the RO on November 18, 2008.

The Board's review of the record reveals that additional development is warranted before a decision may be rendered regarding the appropriate effective dates.

The Veteran variously contends that he originally filed his claims for service connection in April, September or October 2007 or the summer of 2007.  In a VA Form 21-4138 dated March 13, 2008 and received on March 20, 2008, the stated that he filed for lung cancer and for "diabetes II" on September 24, 2007, and that he called the 800 number to check on the status of his claim and was told they could not find any case..  While in Section III of a contemporaneously-filed VA Form 21-526, he stated that he previously filed in the summer of 2007.  In a notice of disagreement (NOD) dated August 20, 2008 and received on August 27, 2008, the Veteran indicated that he had filed for all of the awarded conditions in April 2007.  During the Board hearing, the Veteran testified that he was given an Agent Orange examination in September 2007 and was told that his disabilities were related to Agent Orange, after which, he proceeded to submit a claim for service connection at the West Haven, Connecticut VA Medical Center (VAMC).  He states that he was informed that his claim was lost and that he thus filed a second claim in March 2008.  

Supporting the Veteran's contentions is a document dated February 28, 2008 from Dr. B. M., who stated that the Veteran was seen by Dr. J. C. for an Agent Orange evaluation in September 2007.  

Regrettably, the cited 2007 claim(s) is/are not associated with the claims file, nor does the claims file include the a September 2007 Agent Orange examination report.  In this regard, the Board notes that, as part of its duty to assist, VA is obligated to make as many requests as necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159(c)(2).  Here, as additional records may be available which pertain to the Veteran's claims for earlier effective dates, additional development is in order.  In this regard, the Board notes that there are only selected VA treatment records associated with the claims file.  On his March 2008 VA Form 21-526, the Veteran indicated that he has been treated at the West Haven VAMC for diabetes since 1994 and for lung cancer since 2007.  On remand, outstanding VA treatment records should be associated with the record and they may bear on the question of when entitlement arose, that is, when the disorder was first diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  Specifically, VA should make all necessary efforts to obtain any and all:

a)  Outsanding records of evaluation and/or treatment of the Veteran from the West Haven VAMC dated since 1993, to include a copy of the Veteran's September 2007 Agent Orange examination report;

b)  Any claims submitted by the Veteran prior to March 20, 2008, to include a search of the VAMC's medical and administrative records for a claim supposedly filed by the Veteran in April, September or October 2007 or in the summer of 2007;

c)  Any duty to assist or notification letters sent to the Veteran prior to March 2008, to include correspondence sent to the Veteran after completion of the September 2007 Agent Orange examination; and

d)  Any and all reports of contact which document any phone calls or requests from the Veteran pertaining to any claims seeking service connection for the disorders listed on the title page.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All attempts to secure this evidence must be documented in the claims file.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's earlier effective date claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


